Case 1:19-cr-00063-PAB Document 23 Filed 07/05/19 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


CASE NO. 19-cr-00063-PAB

UNITED STATES OF AMERICA,

               Plaintiff,

v.

JUAN JOSE SOLIS-HINOJOSA,

               Defendant.


                DEFENDANT’S REQUEST FOR A VARIANT SENTENCE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Defendant, Juan Jose Solis-Hinojosa, by and through his attorney of

record, Assistant Federal Public Defender Matthew K. Belcher, and hereby requests a sentence of

12 months and 1 day to be followed by an additional three years of supervision. In support thereof,

Mr. Solis-Hinojosa would show as follows:

       I.      Cultural Assimilation:

       Pursuant to U.S.S.G. § 2L1.2, application note 8, a sentencing court may grant a downward

departure from the advisory Guidelines when presented with facts that show: (A) the defendant

formed cultural ties primarily with the United States from having resided continuously in the

United States from childhood; (B) those cultural ties provided the primary motivation for the

defendant’s illegal reentry; and (C) such a departure is not likely to increase the risk to the public

from further crimes of the defendant. In determining whether such a departure is appropriate, the

Court should consider the following seven factors:
Case 1:19-cr-00063-PAB Document 23 Filed 07/05/19 USDC Colorado Page 2 of 5




       (1)     the age in childhood at which the defendant began residing continuously in the
               United States;

       (2)     whether and for how long the defendant attended school in the United States;

       (3)     the duration of the defendant’s continued residence in the United States;

       (4)     the duration of the defendant’s presence outside the United States;

       (5)     the nature and extent of the defendant’s familial and cultural ties inside and outside
               of the United States;

       (6)     the seriousness of the defendant’s criminal history; and

       (7)     whether the defendant engaged in additional criminal activity after illegally
               reentering the United States.

       Mr. Solis-Hinojosa’s father left his family to come to the United States to work when

Mr. Solis-Hinojosa was just four years old. When his father left, Mr. Solis-Hinojosa began to

reside with his maternal grandfather who was a severe alcoholic and, when intoxicated, would

physically assault Mr. Solis-Hinojosa. These physical assaults continued until finally, at the age

of 16, Mr. Solis-Hinojosa’s mother took him and his siblings to the United States to reunite with

their father. From age 16 on, Mr. Solis-Hinojosa has primarily resided in the United States, along

with all of his immediate family. During these 35 years, Mr. Solis-Hinojosa has worked and

created even further ties to the United States through various marriages and children who were

born of those marriages. These substantial ties are what continue to lure Mr. Solis-Hinojosa back

to the United States.

       Additionally, Mr. Solis-Hinojosa’s criminal history is not as aggravated as the length

would otherwise suggest. Mr. Solis-Hinojosa has only one prior non-immigration related felony

conviction which occurred 17 plus years ago, resulted in probation that he successfully completed,

and has never been repeated since. Furthermore, it appears that a majority of his additional

convictions subsequent to his only non-immigration related felony offense stem from driving

                                                 2
Case 1:19-cr-00063-PAB Document 23 Filed 07/05/19 USDC Colorado Page 3 of 5




offenses. In fact, of the current eight criminal history points Mr. Solis-Hinojosa has accrued, five

of those involve driving without a valid license.

       In addition to his criminal history category being inflated by driving offenses, Mr. Solis-

Hinojosa’s offense level has been similarly inflated by the treatment of a misdemeanor driving

offense as a felony conviction by the Guidelines. Absent this inflation, Mr. Solis-Hinojosa’s

offense level and criminal history would be substantially lower than that being advanced in the

Presentence Report. Furthermore, there is no indication that any of the driving offenses Mr. Solis-

Hinojosa accrued over the past 14 years have had any aggravating conduct, such as reckless

driving, driving under the influence, or other similar conduct that would present a safety risk to

the general public. To the contrary, they appear to be related to his loss of his license in 2005

subsequent to a DUI conviction and his inability to get his driving privileges reinstated.

       Furthermore, upon Mr. Solis-Hinojosa’s most recent return to the United States, he has not

been convicted of any additional criminal offenses aside from driving without a license. But,

again, these offenses do not appear to involve any additional aggravating conduct that would

suggest Mr. Solis-Hinojosa’s driving without a license put the general public at any risk. To the

contrary, it appears that over the past 14 years, Mr. Solis-Hinojosa’s illegal returns to the United

States found him reuniting with his family, working, and supporting his family. The most recent

return found him residing with his daughter and helping her raise his grandson, whose father

appears to have abdicated any responsibility to his child.

       In short, Mr. Solis-Hinojosa has formed very strong familial ties within the United States

since first arriving here at the age of sixteen. For the next 35 years, Mr. Solis-Hinojosa primarily

resided within the United States, worked, and maintained a strong relationship with his immediate

family, all of whom reside in the United States. While admittedly Mr. Solis-Hinojosa does have



                                                    3
Case 1:19-cr-00063-PAB Document 23 Filed 07/05/19 USDC Colorado Page 4 of 5




a lengthy criminal history, the most recent criminal history over the past fourteen years is not of a

nature that would support an argument that his unlawful presence in the United States is likely to

increase the risk to the public. As such, Mr. Solis-Hinojosa would request that the Court depart

based on his cultural assimilation.

       In the alternative, Mr. Solis-Hinojosa’s personal history and characteristics, coupled with

the nature and circumstances of the instant offense, would provide the Court with justification for

varying below the advisory Guidelines range and imposing a sentence of twelve months and one

day. Such a sentence would be sufficient, but not greater than necessary, to achieve the goals and

purposes of sentencing set forth in 18 U.S.C. §3553(a).



                                              Respectfully submitted,

                                              VIRGINIA L. GRADY
                                              Federal Public Defender



                                              /s/ Matthew K. Belcher
                                              MATTHEW K. BELCHER
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, Colorado 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Email: Matthew_Belcher@fd.org
                                              Attorney for Defendant




                                                 4
Case 1:19-cr-00063-PAB Document 23 Filed 07/05/19 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I electronically filed the foregoing Defendant’s
Request for a Variant Sentence with the Clerk of Court using the CM/ECF system, which will
send notification of such filing to the following email address:

       Kelly R. Winslow, Assistant U.S. Attorney
       Email: kelly.winslow@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Juan Jose Solis-Hinojosa
       via mail


                                            /s/ Cecilia Hernandez
                                            Cecilia Hernandez, Legal Assistant
                                            Office of the Federal Public Defender




                                               5
